             Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 1 of 18

                                                                                             Fll-ED-IN CHAMBERS
(USAOGAN6/10) Search Warrant
                                                                                                U.S.D.C. - Rome


                                         United States District Court                              -IUL 5 2019
                                          NORTHERN DISTRICT OF GEORGIA
                                                                                            ,JAM|S N-H^TEN^qferk
                           In &e Matter of fee Search of

                                                                                         APPLICATION AND
                                                                                          AFFIDAVIT FOR
   Two Electronic Devices believed to be used by Mauricio
                                                                                         SEARCH WARRANT
   DOMINGUEZ-Vazquez
                                                                                     Case number: 4:19-MC-41



I/ Christopher Goode/ being duly sworn depose and say:

I am a Special Agent of the Drug Enforcement Administration and have reason to believe that in the
property described as:

                     Two Electronic Devices believed to be used by IVIauricio
                     DOMINGUEZ-Vazquez/ as further described in Attachment A
                     (incorporated by reference)

in fee Northern Distract of Georgia there is now concealed certain infonnation and certain data/ namely/


                                     see Attachment B (incorporated by reference)/


which constitutes evidence of a crime and property designed, for use/ intended for use/ or used m
committing a crime/ concerning violations of Tide 21, Uruted States Code/ Section(s) 841(a)(l)/
841(b)(l)(A)/ 843(b)/ and 846. The facts to support a finding of Probable Cause are as follows:

                               SEE ATTACHED AEFIDAVTT (incorporated by reference)

Continued on attached sheet made a part hereof.




 Sworn to before me/ and subscribed in my                         Signature oF'Affiant

 presence
                                                                  Christopher Goode
~T^
 A^cii 5,2019                                                     Atlanta, Georgia
 Date



 Walter E. Johnson
 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer
 AUSA Teresa Stoke
         Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 2 of 18



                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS

       I, Christopher Goode, a Special Agent with the Dmg Enforcement Administration

("DEA"), United States Department of Justice, being duly sworn under oath, hereby state that the


followmg is true and correct to the best of my knowledge and belief:

                                         INTRODUCTION

       1. This Affidavit is made in support of search warrants for the following electronic

     devices (collectively the "SUBJECT TELEPHONES") described further in Attachment A,

     incorporated herein by reference:


            SUBJECT TELEPHONE #1: A black LG cell phone with a blue case, believed to be
            used by Mauricio DOMDSfGUEZ-Vazquez, and currently stored at the DEANon-Drug
            Evidence Vault, 75 Ted Turner Ddve, Atlanta, Georgia, 30303; said telephone was
            seized from Mauricio DOMLNGUEZ-Vazquez's person as he was arrested fleeing on
            foot from the traffic stop of the White 2003 GMC Sierra he drove on June 26, 2019.

            SUBJECT TELEPHONE #2: A blue and black Motorola cell phone, believed to be
            used by Mauricio DOMTNGUEZ-Vazquez, and currently stored at the DEANon-Dmg
            Evidence Vault, 75 Ted Turner Drive, Atlanta, Georgia, 30303; said telephone was
            seized from the driver's seat area of the White 2003 GMC Sierra truck that Mauricio
            DOMINGUEZ-Vazquez drove on June 26, 2019.



       2. I seek authorization for a forensic examination/search of the SUBJECT

     TELEPHONES (as described in Attachment A) for the purpose of retrieving

     electronically stored data particularly described in Attachment B.


       3. This warrant would authorize the full and comprehensive forensic examination of


    the SUBJECT TELEPHONES for tfae purpose of identifymg electronically stored

     information and data particularly described in Attachment B. In my t-aimng and experience,


    I know that the SUBJECT TELEPHONES have been stored in a manner in which its

    contents are, to the extent material to this investigation, m substantially the same state, as


    they were when the devices first came into law enforcement possession.
    Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 3 of 18



  4. Based on my training and experience and on the facts set forth m this affidavit, I

respectfully submit that there is probable cause to believe that presently concealed in the

SUBJECT TELEPHONES is information and data described m Attachment B,

incorporated herein by reference, which may constitute evidence of a crime, contraband,


fmits of crimes, or other items illegally possessed, or property designed for use, intended for

use, or used in committing violations of Title 21 U.S.C. §§ 841(a)(l), 84l(b)(l)(A), 843(b),

and 846.


                               AFFIANT'S BACKGROUND

  5. I am an investigative or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 2510(7). I am therefore an officer of the

United States who is empowered to conduct investigations of, and to make arrest for, the


offenses enumerated in Title 18, United States Code, Section 2516.

  6. I am employed as a Special Agent with the DEA and have been so employed since

May 2018. I am currently assigned to the DEA's Atlanta Division, Strike Force Group 1.


Prior to becoming a DEA Special Agent, I was employed as a law enforcement officer for

the Mount Pleasant Police Department ("MPPD") from August 2011 to April 2018. In

September of 2013,1 was assigned as a Detective in the MPPD's Narcotics Unit. In January


2017,1 was assigned to DEA' s Charleston Resident Office as a deputized Task Force Officer.

  7. During my tenure as a police officer and narcotics detective, I received over 300


hours of specialized narcotics training through various programs, which are recognized by


the South Carolina Crimmal Justice Academy, and through various courses with the DEA's

High Intensity Dmg Trafficking Area ("HIDTA") program. I have also received advanced

traiaing and certification in the use of Cellebrite mobile forensics.
    Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 4 of 18



  8. Upon joining the DEA, I received approximately 18 weeks of training at the DEA

Tramiag Academy m Quantico, Virginia. This training addressed the methods by which drug

traffickers possess and distribute controlled substances; the manner and means m which they


conceal and launder the proceeds from the distribution of controlled substances; the manner


and means in which they protect their proceeds and their controlled substances; and the

manner and means by which drug traffickers attempt to avoid law enforcement detection of


their activities.


  9. During my law enforcement career, I have been the af5ant or have assisted m


writmg and/or executing in excess of 100 search and arrest warrants pertaining to the seizure


of all types of criminal evidence such as: illegal drugs, drug paraphernalia, drug records, drug


proceeds, and evidence of other types of crimes. Additionally, I have arrested or participated


in the arrests of numerous individuals for their violations of federal and/or state narcotics


laws. In connection with those .investigations, I have conducted multiple undercover


operations, controlled drug transactions with the use of cooperating sources, surveillance


operations, mformant/suspect debriefs and interviews, and electronic sru-veUlance to include


participating in wiretap investigations; obtained pen registers/trap and trace devices; and

secured relevant information using numerous other investigative techniques, including the


use ofCellebrite mobile phone extractions.


                         DRUG TRAFFICKING PRACTICES

  10. I have conducted investigations involving unlawful possession, importation,


possession with intent to distribute, and distribution of controlled substances and conspiracies


regarding the same. Based on my participation in these mvestigations, training, experience,
    Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 5 of 18



conversations "with other law enforcement officers and agents, and my debriefings with


narcotics offenders, I know that the following are common practices of narcotics traffickers:


      a. Many cellular telephones currently have advanced capabilities, mcluding: internet


           browsing, text and e-mail, photography and video storage. Global Positioning


           System ("GPS") navigation, notes, calendars, and data file storage.


      b. Drug traffickers frequently use cellular telephones and keep lists of names and


           telephone numbers of customers, suppliers, and conspirators m tfae electronic


           address books of their cellular telephones. Such cellular telephones also will carry


           information in a SIM ("Subscriber Identity Module") or SD ("Secure Digital"

           memory) card or some other type of electronic storage card that will reveal the


           number of the cellular telephone and other information leading to the identity of

           the user.


      c. I am aware, tb:ough framing and experience, that drug traffickers use cellular


           telephones to communicate with each other via voice, direct connect, text


           message, and e-mail; store valuable data such as names, addresses, and telephone


           numbers of conspirators; obtain and store directions and maps; maintam


           photographs of drug trafficking associates and activities; search the internet; and


           capture audio. Image, and video files. Records of these activities are often stored


           in the memory of cellular telephones.


     d. Furthermore, I know that it is common for drug traffickers to possess and use


           multiple cellular telephones to facilitate their unlawful conduct. Indeed, it is my

           experience that narcotics distributors purposefully use multiple commumcation


           devices so as to not alert law enforcement to the complete scope of their own
    Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 6 of 18



           and/or their conspirators' illicit conduct in the event that their communications


           are being intercepted. By way of example only, a drug trafficker may have one


           cellular telephone used to call his/her drug source(s) of supply, another telephone

           used to call customers, and yet another for personal use. La short, cellular


           telephones are vital mstruments to drug traffickers.


      e. Dmg traffickers keep their devices on their person or near their person while


           conducting their illicit activities and use their devices to communicate with and

           direct the activities of customers, couriers, suppliers, and conspirators.


      f. Drug traf5c3dng is commonly an activity that takes place over an extended period

           and extensive plaxming, coordination, and communication often occurs between


           sellers, buyers, and middlemen before, during, and after drug transactions.


                            SOURCES OF INFORMATION

  11. The information set forth in this Affidavit includes information known to me as

well as information provided by other federal and local law enforcement officers and other


sources of mformation. I have set forth only the facts necessary to establish probable cause


to believe that the electronic evidence described m Attachment A is currently present in the

SUBJECT TELEPHONES.

  12. Unless otherwise noted, when I assert that a statement was made, the information


was provided by another law enforcement officer (who may have had either direct or hearsay


knowledge of the statement) with whom I have spoken or whose report I have reviewed.

Wherever in this Affidavit I state a belief, such belief is based on my training and experience

and the information obtained through this investigation.
    Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 7 of 18



               FACTUAL SUMMARY - PROBABLE CAUSE BASIS

  13. On June 25, 2019, agents with the Paulding County Dmg Task Force (DTF)

received information regarding possible methamphetamme manufacturing and distribution at

a residence at 809 Williams Road, Dallas, GA, 30132. DTF agents then contacted DEA

Atlanta Strike Force Group 1 regarding the investigation.

  14. On June 26, 2019, DTF agents sought and received a search warrant from Paulding

County Magistrate Court for the premises at 809 Williams Road, Dallas, GA, 30132 (search

warrant 19-SW-000126).


  15. In anticipation of executing the state search warrant at the residence, DTF agents


began sm-veillance on the property and observed two Hispanic males arrive at the residence


in a white 2003 GMC Sierra truck with a camper and trailer. Another Hispanic male walked

out of the residence, made contact with the two subjects in the truck, and unlocked the gate


to allow them to putl the GMC Sierra truck down the driveway.

  16. Surveillance agents observed one of the Hispanic males, later identified as Daniel


LANDA-Duarte ("LANDA-Duarte"), walk outside of the house carrying brown boxes with


orange writing on the side. DTF agents observed LANDA-Duarte carry the boxes back and


forth between house and the white GMC truck. Shortly after, another one of the previously

observed Hispanic males, later identified as Mauricio DOMD^GUEZ-Vazquez ("Mauricio

DOMINGUEZ-Vazquez"), got into the white GMC truck and drove away from the residence.

  17. DTF agents and officers maintamed surveillance on the white GMC truck driven

by DOMD^GUEZ-Vazquez and Pauldmg County Deputies conducted a traffic stop on the

vehicle a short distance down the road based on the pending execution of the search warrant


and for a seatbelt violation. During the traffic stop, DOMINGUEZ-Vasquez denied officers
    Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 8 of 18



consent to search the vehicle. When officers called for a canine unit to assist, DOMGSfGUEZ-


Vazquez attempted to flee on foot but was apprehended and arrested. Deputy Leholm stated

that DOMINGUEZ-Vazquez attempted to make a phone call on SUBJECT TELEPHONE

#1 before attempting to flee on foot. After DOMNlGUEZ-Vazquez was apprehended,

SUBJECT TELEPHONE #1 was found on DOMNIGUEZ-Vazquez's person during a

search. Furthermore, during a search of the GMC truck, officers located four brown Home


Depot boxes in the bed of the truck containing multiple plastic bags of crystal like substance,

believed to be crystal methamphetamine, weighing approximately 42.7 gross kilograms. The


suspected methamphetamine located m the GMC truck field tested presumptive for the

presence ofmethamphetamine. The Home Depot boxes appeared to be the same boxes with


orange writing that the agents observed Daniel LANDA-Duarte carrying earlier from the


residence. Officers also located StfBJECT TELEPHONE #2 inside the White GMC truck

near fhe driver's seat. DTF agents stated they also located a notebook which appeared to be


used as a drug ledger in the GMC truck.


  18. Durmg the traffic stop and arrest ofDOMINGUEZ-Vasquez, the Pauldiag County

Special Weapons and Tactics (SWAT) Team was preparing to execute the search warrant at


809 Williams Road. While in route, surveillance units observed two Hispanic males, Jorge


Armando AVALOS-Menera ("AVALOS-Menera") Daniel LANDA-Duerta, walking away

from the residence, towards the roadway. Officers made contact with the both subjects and


they were detained and subsequently arrested after the execution of the search warrant. DTF


Detective William Chappell located three cell phones (Pink Samsung Galaxy S9, Pink LG-

M430, Black cell phone) on AVALOS-Menera's person and one cell phone (Alcatel black

cell phone with case) on LANDA-Duerta's person.
    Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 9 of 18



  19. The Paulding County SWAT team then executed the search warrant at 809

Williams Road and upon entry immediately recognized the odor of chemicals and observed

signs of a methamphetamine conversion lab. After securing the residence, the scene was


turned over to Narcotics Investigators.


  20. Agents requested the assistance of the DEA Clan Lab Team to process the


methamphetamme conversion lab inside the residence. Throughout the £u-st floor of the


residence and within plain sight m common areas, agents located multiple five gallon buckets,


twenty gallon drums, screens, propane burners, and multiple gallons (estimated 75) of


purported liquid methamphetamme. Agents also located and seized approximately 49.6 gross


kilograms of crystal methamphetamine, jfrom inside the residence. The suspected crystal

methamphetamme located at the residence field tested presumptive for tfae presence of


methamphetamine. AVALOS-Menera and LANDA-Duerta were subsequently airested for


possession with intent to distribute a coxrtrolled substance (methamphetamme).

  21. Agents reviewed the contents of the notebook drug ledger and observed multiple


addresses and phone numbers listed throughout the ledger. Agents also observed several


pages showing what appears to be various prices, dates, and numbers with some names to


associate the amount owed and/or paid.


  22. Based upon the above, I believe that there is probable cause to believe that the


defendants, AVALOS-Menera, LANDA-Duerte, and DOMINGUEZ-Vazquez did

knowingly and intentionally conspire to possess with intent to distribute a controlled

substance, that is, at least 500 grams or more of a mixture or substance containing a detectable


amount of methamphetamme, a Schedule II controlled substance, m violation of Title 21,


United States Code, Sections 841(a)(l), 841(b)(l)(A), 843(b), and 846.
   Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 10 of 18



  23. DEA agents took the SUBJECT TELEPHONES to the DEA Non-Drug Evidence

vault, 75 Ted Turner Drive, Atlanta^ Georgia, 30303, where they are presently stored.


                INFORMATION ABOUT ELECTRONIC DEVICES

TECHNICAL TERMS

  24. Based on my training, experience, research, and consultation with IT and other


DEA personnel, I use the following technical terms to convey the following meaaings:

     a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular


          telephone) is a handheld wireless device used for voice and data communication

          through radio signals. These telephones send signals through networks of


          transmitter/receivers, enabling commumcation with other wireless telephones or


          traditional "land line" telephones. A wireless telephone usually contains a "call


          log," which records the telephone number, date, and time of calls made to and


          from the phone. In addition to enabling voice communications, wireless


          telephones offer a broad range of capabilities. These capabilities include: storing


          names and phone numbers in elect-onic "address books;" sending, receiving, and


          storing text messages and e-mail; taking, sending, receiving, and storing still


          photographs and moving video; storing and playing back audio files; storing dates,

          appointments, and other information on personal calendars; and accessing and


          downloading information from the Internet. Wireless telephones also may include


          Global Positioniag System ("GPS") technology for determimng the location of the

          device.


     b. Digital camera: A digital camera is a camera that records pictures as digital picture


          files, rather than by using photographic film. Digital cameras use a variety affixed
Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 11 of 18



     and removable storage media to store their recorded images. Images can usually


     be retrieved by connecting the camera to a computer or by connecting fhe


     removable storage medium to a separate reader. Removable storage media include


     various types of flash memory cards or miniature hard drives. Most digital


     cameras also include a screen for viewmg the stored images. This storage media


     can contain any digital data, including data unrelated to photographs or videos.


 c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a

     handheld digital storage device designed primarily to store and play audio, video,

     or photographic files. However, a portable media player can also store other


     digital data. Some portable media players can use removable storage media.


     Removable storage media include various types of flash memory cards or


     miniature hard drives. This removable storage media also can store any digital


     data. Depending on the model, a portable media player may have the ability to

     store very large amounts of electronic data and may offer additional features such


     as a calendar, contact list, clock, or games.


 d. GPS: A GPS navigation device uses the Global Positioning System to display its

     current location. It often records the locations where it has been. Some GPS


     navigation devices can give a user driving or walking directions to another


     location. Tbese devices can contain records of the addresses or locations involved


     in such navigation. The Global Positioning System (generally abbreviated "GPS")

     consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an

     extremely accurate clock. Each satellite repeatedly transmits by radio a


     mathematical representation of the current time, combined with a special sequence
Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 12 of 18



      of numbers. Tbese signals are sent by radio, using specifications that are publicly


      available. A GPS antenna on Earth caa receive those signals. When a GPS


      antenna receives signals from at least four satellites, a computer connected to that


      antenna can mathematically calculate the antenna's latitude, longitude, and


      sometimes altitude with a high level of precision.

  e. PDA: A Personal Digital Assistant, or PDA, is a handheld electronic device used

      for storing data (such as names, addresses, appointments or notes) and utilizing


      computer programs. Some PDAs also function as wireless communication device


      and are used to access the Internet and send and receive e-mail. PDAs usually


      include a memory card or other removable storage media for storing data and a


      keyboard and/or touch screen for entering data. Removable storage media include


      various types of flash memory cards or miniature hard drives. This removable


      storage media can store any digital data. Most PDAs run computer software,


      giving them many of the same capabilities as personal computers. For example,


      PDA users can work with word-processing documents, spreadsheets, and


      presentations. PDAs also may include GPS technology for detemuning the


      location of the device.


 f. Internet: The Internet is a global network of computers and other electronic


      devices that communicate with each other. Due to the structure of the Internet,


      connections between devices on the Internet often cross state and international


      borders, even when the devices communicating with each other are m the same


      state.
   Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 13 of 18



  CAPABILTTIES OF CELLULAR TELEPHONES

  25. Based on my training, experience, research, and consultation with IT and other


DEA personnel, I know that cellular telephones, like the SUBJECT TELEPHONES, have

capabilities that allow them to serve as wireless telephones, digital cameras, portable media


players, GPS navigation devices, and/or PDAs as well as providing connectivity to the

Internet. In my training, experience, research, and consultation with IT and other DEA


personnel, examinmg data stored on devices of tfais type can uncover, among other things,


evidence that reveals or suggests who possessed or used fhe devices and the criminal nature


for which they were using the devices.


ELECTRONIC STORAGE AND FORENSIC ANALYSIS

  26. Based on my training, experience, research, and consultation with IT and other


DEA personnel, I know that electronic devices, such as the SUBJECT TELEPHONES, can

store information for long periods of time. Similarly, thiags that have been viewed via the

Internet are typically stored for some period of time on the devices. This information can


sometimes be recovered with forensics tools.


FORENSIC EVIDENCE

  27. As further described m Attachment A, the applications seek permission to locate

not only electronically stored information that might serve as direct evidence of the crimes


described on the warrants, but also forensic evidence that establishes how the SUBJECT

TELEPHONES were used, the purpose of their use, who used them, and when. There is


probable cause to believe that this forensic electronic evidence might be on the SUBJECT

TELEPHONES because:
Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 14 of 18



  a. Data on the storage medium can provide evidence of a file that was once on the


     storage medium but has since been deleted or edited, or of a deleted portion of a

     file (such as a paragraph that has been deleted from a word processing file).

 b. Forensic evidence on a device also can indicate who has used or controlled the


     devices. This "user attribution" evidence is analogous to the search for "indicia of


     occupancy while executing a search warrant at a residence.


  c. A person with appropriate familiarity with how an electronic device works may,

     after examining this forensic evidence in its proper context, be able to draw


     conclusions about how the electronic device was used, the purpose of its use, who


     used it, and when.


  d. The process of identifying the exact electromcally stored information on a storage


     medium that is necessary to draw an accurate conclusion is a dynamic process.


     Electronic evidence is not always data that can be merely reviewed by a review


     team and passed along to investigators. Whether data stored on an electronic device


     is evidence may depend on other infonnation stored on the device and the


     application of knowledge about how a device behaves. Therefore, contextual


     information necessary to understand other evidence also falls within the scope of


     the warrants.


 e. Further, in finding evidence of how a device was used, the purpose of its use, who


     used it, and when, sometimes it is necessary to establish that a particular thing is


     not present on a storage medium.
   Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 15 of 18



NATURE OF EXAMINATION

  28. Based on the foregoing and consistent with Rule 41(e)(2)(B), the warrants I am

applying for would permit the examination of the SUBJECT TELEPHONES consistent

with the warrants. The examination may require authorities to employ techniques, including


but not limited to computer-assisted scans of the entire medium, that might expose many


parts of the devices to human inspection in order to determine whether it is evidence


described by the warrants.


MANNER OF EXECUTION

  29. Because these warrants seek only permission to examine the SUBJECT


TELEPHONES already in law enforcement's possession, the execution of these warrants


do not involve the physical intrusion onto a premise. Consequently, I submit there is


reasonable cause for the Court to authorize execution of the warrants at any time m the day


or night.


                                    CONCLUSION

  30. Based on the foregoing, I believe that there is probable cause to believe that the

SUBJECT TELEPHONES contain evidence related to the possession with intent to

distribute controlled substances and conspiracy to possess with intent to distribute controlled


substances, and/or evidence of violations of Title 21, United States Code, Sections 841,


843 (b), and 846, as set forth in Attachment A, which is attached hereto and incorporated

herein by reference.


                                END OF AFFIDAVIT
       Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 16 of 18



                                    ATTACHMENT A
                                  Property to Be Searched


   This warrant applies to the following electronic devices (collectively, the SUBJECT

TELEPHONES):

           SUBJECT TELEPHONE #1: A black LG ceU phone with a blue case, believed to be
           used by Mauricio DOMHSfGUEZ-Vazquez, and currently stored at the DEANon-Drug
           Evidence Vault, 75 Ted Turner Drive, Atlanta, Georgia, 30303; said telephone was
           seized from Mauricio DOMINGUEZ-Vazquez's person as he was arrested fleeing on
           foot from the traffic stop of the White 2003 GMC Sierra he drove on June 26, 2019.

           SUBJECT TELEPHONE #2: A blue and black Motorola cell phone, believed to be
           used by Mauricio DOMTNGUEZ-Vazquez, and currently stored at the DEANon-Dmg
           Evidence Vault, 75 Ted Turner Drive, Atlanta, Georgia, 30303; said telephone was
           seized from the driver's seat area of the White 2003 GMC Sierra truck that Mauricio
           DOMINGUEZ-Vazquez drove on June 26, 2019.



      This warrant authorizes the full and comprehensive forensic extraction and examination


of the SUBJECT TELEPHONES for the purpose of identifying any electronic evidence as

described m Attachment B.
            Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 17 of 18



                                           ATTACHMENT B

Tlie particular items to be seized from the SUBJECT TELEPHONES are as follows:

       1. Any and all stored communications, data, and files stored in/on the SUBJECT
TELEPHONES and/or the Subscriber Identity Module ("SEVT), from May 1, 2019, through the present
day, which constitutes evidence of a violation of Title 21, United States Code, Sections 841(a),
841(b)(l)(A), 843(b), and 846, including, but not limited to:

           a. Contact information to include names, addresses, telephone numbers, email addresses, or


               other identifiers;


           b. Phone directory information;



           c. Content of stored text messages and messaging applications;



           d. Any text messages, email messages, chats, multimedia messages, messages through other


               installed applications or other electronic communications;



           e. Stored voice mail or other audio messages;



           f. Call log infomiation, including missed, mcoming and outgoing calls and any mformation


               associated with those numbers;



           g. Any Global Positioning Satellite (GPS) entries, records of Internet Protocol Connections,

               and location entries to include cell tower and WiPi entdes;


           h. Photographs, videos, records, other electronic media which show the transportation,


               ordering, distributiou, possession and sale of controlled substances and/or connection to


              known and as yet unidentified conspirators in the investigation;



           i. Any calendar, note password, and/or dictionary entries;
            Case 4:19-mc-00041-WEJ Document 1 Filed 07/05/19 Page 18 of 18



           j. Any internet or browser entries or history;



           k. Address and/or telephone and address books and other notes reflecting names, addresses


               (includmg email), and/or telephone numbers, showing the relationship between known


               and as yet unidentified conspirators in the investigation; and



           1. Books, records, receipts, notes, correspondence, ledgers, and other documents and/or


               papers relating to DOMDSfGUEZ-Vazquez's, LANDA-Duarte's, or AVALOS-Menera's


               ownership, residency, or use of 809 Williams Road, Dallas, GA, 30132, WIiite 2003

               GMC Sierra DOMINGUEZ-Vazquez drove on June 26th, 2019, including bills,

               photographs, envelopes, keys, and personal papers.



           m. Any system, data or configuration Information contained within the device



       2. Evidence of user attribution showing who used, owned, or accessed the SUBJECT


TELEPHONES at the time the thmgs described in this warrant were created, edited, or deleted, such as


logs, phonebooks, saved usemames and passwords, documents, and browsing history.



For discovery and trial authentication purposes, DEA will maintain a full forensic copy of the
SUBJECT TELEPHONES.




                                                    17
